Exhibit 10.1

 

AMENDED AND RESTATED BUSINESS MANAGEMENT
AND SHARED SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED BUSINESS MANAGEMENT AND SHARED SERVICES AGREEMENT
(this “Agreement”) is made and entered into as of November 23, 2012, by and
between Five Star Quality Care, Inc., a Maryland corporation (the “Company”),
and Reit Management & Research LLC, a Delaware limited liability company
(“RMR”).

 

WHEREAS, the Company and RMR are parties to an Amended and Restated Business
Management and Shared Services Agreement, dated as of January 4, 2010, as
amended by that First Amendment to Amended and Restated Business Management and
Shared Services Agreement, dated as of May 12, 2011 (the “Amended Agreement”);
and

 

WHEREAS, the Company and RMR wish to amend and restate the Amended Agreement as
hereinafter provided;

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties hereto agree as follows:

 

Section 1.          ENGAGEMENT.  Subject to the terms and conditions hereinafter
set forth, the Company hereby continues to engage RMR to provide the business
management and shared services contemplated by this Agreement with respect to
the Company’s business and operations, and RMR hereby accepts such continued
engagement.

 

Section 2.          SERVICES.

 

2.1          SERVICES TO BE RENDERED.  RMR shall provide the Company with the
services described below (each, a “Service”, and collectively, the “Services”),
in each case to the extent requested by the Company:

 

(a)    ACCOUNTING SUPPORT.  Advice and assistance with accounting, audit and
financial reporting of the Company, including, without limitation, advice and
assistance in:  (i) setting up and maintaining systems for financial record
keeping; (ii) conducting the administration of the day-to-day bookkeeping and
accounting functions as are required for the proper management of the assets of
the Company; and (iii) contracting for and supervising the process for audits of
the Company’s annual financial statements by the Company’s independent
registered public accountants.

 

--------------------------------------------------------------------------------


 

(b)    FINANCING, LEASING AND STRATEGIC ADVICE AND ASSISTANCE.

 

(i)    EQUITY CAPITAL MARKETS.  Advice and services relating to equity capital
raising transactions, but not including solicitation of investors as a broker,
dealer or underwriter in any capital raising transactions.

 

(ii)   DEBT FINANCING.  Advice and services relating to revolving lines of
credit and other issuances of indebtedness.

 

(iii)  STRATEGIC.  Advice and services relating to possible business and
strategic opportunities as may come to the attention of the Company or RMR,
including, without limitation, acquisitions, joint ventures, dispositions and
other strategic transactions.

 

(iv)  INVESTIGATION.  Investigation and evaluation of financing, refinancing,
leasing and other business opportunities, and making recommendations concerning
these opportunities.

 

(c)    CASH MANAGEMENT.  Advice and assistance in:  (i) operating and managing
the Company’s collection systems, cash concentration systems and electronic
disbursements; (ii) maintaining bank accounts, including opening and closing of
operating, security deposits, local depository and petty cash accounts;
(iii) bank administration; and (iv) maintaining bank relationships.

 

(d)    HUMAN RESOURCES.  Advice and assistance in management of the Company’s
401(k) plan and other employee benefit plans, Company employee and management
recruitment, performance evaluation and establishment of salary, bonus and other
compensation scales and executive and staff employee structure.

 

(e)    INSURANCE ADMINISTRATION.  Assistance in:  (i) securing all forms of
insurance, including property, casualty and workers’ compensation; (ii) managing
insurance policies; (iii) negotiation of premiums and arranging payment terms;
(iv) managing claims; and (v) preparation of loss analysis.  The amount and
levels of insurance shall be determined in the sole and absolute discretion of
the Company.

 

(f)     INVESTOR RELATIONS.  Assistance in the preparation and coordination of: 
(i) annual and other reports to shareholders; (ii) presentations to the public;
(iii) public relations; (iv) marketing materials; (v) internet website; and
(vi) investor relations services.

 

2

--------------------------------------------------------------------------------


 

(g)    REGULATORY COMPLIANCE.  Advice and assistance with compliance with
applicable legal and regulatory requirements, including, without limitation,
advice and assistance in preparation of financial reports as may be required by
any governmental authority in connection with the ordinary conduct of the
Company’s business, including periodic reports, returns or statements required
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
the rules and regulations promulgated thereunder, and tax reporting matters as
further provided in subparagraph 2.1(p); provided, however, that the foregoing
Services shall not include advice and assistance with any requirements of
Medicare, Medicaid or other rate setting, safety, health agency or quality of
care authority.

 

(h)    CONTRACTS.  Assistance in review and negotiation of and advice concerning
Company contracts and agreements, including, without limitation, contracts in
connection with the services described in subparagraph 2.1(b), in each case, on
behalf of the Company and in the furtherance of the Company’s objectives.

 

(i)     LEGAL MATTERS.  Assistance with the retention, coordination and
supervision of all third party legal services and oversight of processing of
claims by or against the Company.

 

(j)     MANAGEMENT INFORMATION SYSTEMS.

 

(i)    APPLICATIONS DEVELOPMENT.  Supervision and assistance related to
development and maintenance of Company information technology system
applications, including, without limitation, intranet, financial, accounting and
clerical systems.

 

(ii)   TELECOMMUNICATIONS.  Supervision and assistance related to design,
operation and maintenance of network infrastructure, including telephone and
data transmission lines, voice mail, facsimile machines, cellular phones,
pager, etc.; negotiation of contracts with third party vendors and suppliers;
and provide local area network and wide area network communications support.

 

(iii)  OPERATIONS/TECHNICAL SUPPORT AND USER SUPPORT.  Supervision and
assistance related to design, maintenance and operation of the computing
environment, including business specific applications, network wide
applications, electronic mail and other systems; managing the purchase and
maintenance of equipment, including hardware and software; configuration,
installation and support of computer equipment; and education and training of
the user community.

 

3

--------------------------------------------------------------------------------


 

(iv)  MANAGEMENT INFORMATION SYSTEMS SERVICES.  In addition to supervision and
assistance, the provision of such personnel reasonably required and qualified to
supplement the Company’s personnel in order to perform the underlying work
described in subsections (i) through (iii) of this subparagraph 2.1(j) (the “MIS
Services”).

 

(v)   PROTECTED HEALTH INFORMATION.  To the extent that the services provided
under this Section 2.1(j) involve access to “protected health information,” as
that term is defined by the Health Insurance Portability and Accountability Act
of 1996, as amended and all rules and regulations promulgated thereunder
(“HIPAA”), the parties agree to comply with the requirements of HIPAA.  For
HIPAA compliance purposes, any employees of RMR that access protected health
information of the Company shall be treated as part of the Company’s
“workforce,” as that term is defined in 45 C.F.R. 160.103, and such employees
shall comply with the Company’s HIPAA privacy and security policies and
procedures during the term of this Agreement.

 

(k)    PROPERTY MAINTENANCE AND REPAIRS.  Assistance in obtaining, when
appropriate, the services of property managers or management firms to perform
customary property management services with regard to the facilities operated by
or the real estate properties owned or leased by or otherwise in the possession
of the Company; perform such supervisory, evaluation or monitoring services on
behalf of the Company with respect to the activities of those property managers
or management firms as would be performed by a prudent owner or lessee engaged
in business substantially similar to that engaged in by the Company with respect
to its owned or leased properties used in such business, including, but not
limited to, supervising the activities of property managers or management firms,
reviewing the maintenance and renovation needs for governmental or regulatory
compliance (other than Medicare and Medicaid compliance) at the Company’s
properties, assessing capital and engineering projects, property inspections,
and participating in property management budgeting, but excluding the actual
on-site property management functions performed by Company personnel, property
managers or management firms.

 

(l)     RESEARCH.  Provision of periodic market research reports and perform
special research assignments.

 

(m)   SECURITIES FILINGS.  Advice and assistance in the preparation and filing
of periodic and other reports required to be filed by Sections 13 and 15 of the
Exchange Act and the rules and regulations thereunder; advice and assistance in
the preparation, filing, distribution and posting of proxy and consent materials
pursuant to the Exchange Act and the rules and regulations thereunder; and
advice and assistance in the preparation and filing of all offering documents
(public and private), and all registration statements, prospectuses or other
documents filed with the Securities and Exchange Commission (the “SEC”) or any
state; it being understood that the Company shall be responsible for the content
of any and all of its offering documents and SEC filings, and RMR shall not be
held liable for any costs or liabilities arising out of any

 

4

--------------------------------------------------------------------------------


 

misstatements or omissions in the Company’s offering documents or SEC filings,
whether or not material, and the Company shall promptly indemnify RMR from any
such costs or liabilities incurred by it.

 

(n)    SPECIAL PROJECTS.  Provide direction and support of all special projects
and such other services within the scope contemplated by this Agreement although
not expressly covered in the subparagraphs of subparagraph 2.1.

 

(o)    SUPERVISION OF THIRD PARTY MANAGER ARRANGEMENTS.  Provision of strategic
advice and oversight concerning the Company’s relationship with any and all,
current or future, third party managers or owners of its current or future
facilities or properties.

 

(p)    TAX ADMINISTRATION.  Supervision, direction and assistance in the
preparation, review and filing of all federal, state and other required tax
returns; supervision and direction of ad hoc requests for assistance on tax
related matters; and coordination of all activities with the Company’s outside
tax preparer.  All tax matters shall be determined by the Company in its
absolute and sole discretion.

 

(q)    INTERNAL AUDIT FUNCTION.  Provision of an internal audit function meeting
applicable requirements, if any, of the New York Stock Exchange and the SEC and
otherwise in scope approved by the Audit Committee of the Board of Directors of
the Company.

 

(r)     RISK MANAGEMENT.  Advice and assistance with the Company’s risk
management and oversight function.

 

(s)     THIRD PARTY ADVISORS.  In addition to subparagraph 2.1(i), advise,
assist and oversee the retention of counsel, consultants and other third party
professionals on behalf of the Company.

 

Notwithstanding anything herein, it is understood and agreed that the duties of,
and services to be provided by, RMR pursuant to this Agreement shall not include
(i) any investment management or related services with respect to any assets of
the Company as the Company may wish to allocate from time to time to investments
in “securities” (as defined in the Investment Advisers Act of 1940, as amended)
or (ii) any services that would subject RMR to registration with the Commodity
Futures Trading Commission as a “commodity trading advisor” (as such term is
defined in Section 1a(12) of the Commodity Exchange Act and in CFTC Regulation
1.3(bb)(1)) or affirmatively require it to make any exemptive certifications or
similar filings with respect to “commodity trading advisor” registration status.

 

5

--------------------------------------------------------------------------------


 

2.2          PERFORMANCE OF SERVICES.  RMR will perform or cause to be performed
the Services in a timely, efficient and workmanlike manner.  With the Company’s
approval, RMR may retain third parties or its affiliates to provide certain of
the Services hereunder.  In such cases, and notwithstanding anything herein to
the contrary, the Company shall pay the fees and costs of such third parties and
reimburse RMR in accordance with subparagraph 2.4 for RMR’s actual out-of-pocket
costs and expenses for arranging for such Services (including, without
limitation, the fees and costs of such third parties paid by RMR) to the extent
the Company is not billed or does not pay directly.  RMR shall be responsible
for paying such affiliates for their fees and costs in providing such Services
unless otherwise approved by a majority vote of the Independent Directors (as
defined in the Company’s Bylaws, as in effect from time to time) of the
Company.  All services shall be performed as requested and/or authorized by the
Company from time to time.

 

In performing its services hereunder with respect to the Company, RMR shall
adhere to, and shall require its officers and employees in the course of
providing such services to the Company to adhere to, the Company’s Code of
Business Conduct and Ethics, as in effect from time to time.  In addition, RMR
shall make available to its officers and employees providing such services to
the Company the procedures for the receipt, retention and treatment of
complaints regarding accounting, internal accounting controls or auditing
matters relating to the Company and for the confidential, anonymous submission
by such officers and employees of concerns regarding questionable accounting or
auditing matters relating to the Company, as set forth in the Company’s
Procedures for Handling Concerns or Complaints about Accounting, Internal
Accounting Controls or Auditing Matters, as in effect from time to time.

 

2.3          COMPENSATION.

 

(a)    PAYMENT FOR SERVICES.  RMR shall be paid a fee for the Services provided
to the Company under this Agreement (the “Fee”) equal to 0.6% of Revenues as
hereinafter defined. “Revenues” are the total revenues of the Company from all
sources reportable under generally accepted accounting principles in the United
States (“GAAP”) less any revenues reportable by the Company with respect to
facilities and other properties for which the Company provides management
services plus the gross revenues at those facilities and other properties
determined in accordance with GAAP. The Fee shall be estimated and paid monthly
by the Company in advance based upon the prior calendar month’s Revenues, and
such payment shall be paid within 15 calendar days of the end of the applicable
prior calendar month unless otherwise agreed. The calculation of the fee for any
month shall be based upon the Company’s monthly financial statements and shall
be in reasonable detail. A copy of the computations shall promptly be delivered
to RMR accompanied by payment of the Fee thereon to be due and payable. The Fee
shall be pro-rated for any partial month this Agreement shall be in effect.

 

The aggregate annual Fee paid in any fiscal year shall be subject to adjustment
as of the end of that fiscal year. On or before the 30th day after public
availability of the Company’s annual audited financial statements for each
fiscal year, the Company shall deliver to RMR a notice setting forth (i) the
Revenues for such year, (ii) the Company’s computation of the

 

6

--------------------------------------------------------------------------------


 

Fee payable for such year and (iii) the amount of the Fee theretofore paid to
RMR in respect of such year. If the annual Fee payable for said fiscal year
exceeds the aggregate amounts previously paid with respect thereto by the
Company, the Company shall pay such deficit amount to RMR at the time of
delivery of such notice. If the annual Fee payable for said fiscal year as shown
in such notice is less than the aggregate amounts previously paid with respect
thereto by the Company, the Company shall specify in such notice whether RMR
should (i) refund to the Company payment in an amount equal to such difference
or (ii) grant the Company a credit against the Fee next coming due in the amount
of such difference until such amount has been fully paid or otherwise
discharged.

 

(b)    PAYMENT SUBORDINATION.  No Fee payments shall be paid by the Company to
RMR if any amounts payable by the Company or any of its subsidiaries to Senior
Housing Properties Trust or any of its subsidiaries (collectively “Senior
Housing”) pursuant to any lease or management agreement are in arrears or if
such Fee payment would leave the Company with insufficient cash, credit
facilities or current accounts receivable to make its next scheduled payment to
Senior Housing pursuant to any lease or management agreement.  Any Fee payment
unpaid as a result of the preceding sentence shall accrue interest until paid at
the Prime Rate (as defined below), and shall be automatically due and payable: 
(i) as and to the extent cash, credit facilities or current accounts receivable
are available after payment of, or provision for, amounts payable to Senior
Housing or (ii) upon any termination of the Agreement.  This subparagraph
2.3(b) is only intended to define the relative rights of RMR and Senior
Housing.  Without intending to limit the generality of the foregoing, nothing in
this subparagraph 2.3(b) shall:  (i) impair, as between the Company and RMR, the
obligation of the Company to pay any amounts owing hereunder in accordance with
the terms hereof; or (ii) affect the relative rights of RMR and creditors of the
Company other than Senior Housing.  For purposes of this Agreement, “Prime Rate”
shall mean the Prime Rate or base rate on corporate loans at large U.S. money
center commercial banks as published in The Wall Street Journal or, if
publication of such rate shall be suspended or terminated, Prime Rate shall mean
the annual rate of interest, determined daily and expressed as a percentage,
from time to time announced by one of the three largest national or New York
State chartered banking institutions having their principal office in New York,
New York and selected by RMR at the time such publication is suspended or
terminated.  All interest hereunder shall be calculated on the basis of actual
days elapsed and a 360-day year.

 

2.4          REIMBURSEMENT.  Unless otherwise agreed, the Company shall
reimburse RMR for reasonable out-of-pocket expenses and costs of RMR employees
incurred in their performance of the Services (the “Expenses”) and for
reasonable third party expenses and costs RMR incurs (including expenses and
costs of RMR’s affiliates pursuant to subparagraph 2.2) on behalf of the Company
that are not billed directly to or paid by the Company, in each case within 30
days of receipt of the invoice therefor, but only to the extent, as to such
third party expenses and costs (including expenses and costs of RMR’s affiliates
pursuant to subparagraph 2.2), the Company shall have approved such expenses and
costs.  RMR shall submit to the Company such reports detailing said expenses and
costs and supporting receipts and bills, or other suitable evidence, as may be
reasonably requested by the Company.

 

7

--------------------------------------------------------------------------------


 

2.5          COMPENSATION FOR INTERNAL AUDIT FUNCTION.  In addition to the Fee
and Expenses, as compensation payable to RMR for the provision of an internal
audit function to the Company pursuant to subparagraph 2.1(q), the Company
agrees to reimburse RMR, within 30 days of the receipt of the invoice therefor,
for a pro rata share of the following costs of RMR:

 

(a)    employment expenses of RMR’s internal audit manager and other employees
of RMR actively engaged in providing internal audit services, including, but not
limited to, salary, wages, payroll taxes and the cost of employee benefit plans;
and

 

(b)    the reasonable travel and other out-of-pocket expenses of RMR relating to
the activities of RMR’s internal audit manager and other of RMR’s employees
actively engaged in providing internal audit services and the reasonable third
party expenses which RMR incurs in connection with its provision of internal
audit services.

 

2.6          COMPENSATION FOR MANAGEMENT INFORMATION SYSTEMS IMPLEMENTATION.

 

In addition to the Fee, Expenses and the compensation for internal audit
functions pursuant to subparagraph 2.5, the Company agrees to reimburse RMR,
within 30 days of the receipt of invoices therefor, for the Company’s reasonably
allocated share of the aggregate costs incurred by RMR for employment expenses
of RMR’s employees, other than its Chief Information Officer, actively engaged
in providing the MIS Services, including, but not limited to, salary, wages,
payroll taxes and the cost of employee benefit plan, as shall be reasonably
determined by RMR and approved by the Independent Directors of the Compensation
Committee of the Board of Directors of the Company from time to time.

 

Section 3.          LIMITATIONS; THIRD PARTY COSTS; NO FIDELITY BOND.

 

3.1          NON-COVERED SERVICES.  For the avoidance of doubt, services outside
the scope of this Agreement include, without limitation, and the Company, and
not RMR, shall be responsible for:  (a) any and all clinical services to
residents or patients at all facilities leased by the Company, whether or not
managed or operated by the Company, and (b) any and all reimbursement or rate
setting policies and reports to Medicare, Medicaid, any rate setting authority,
safety, health agency or quality of care authority or any other third parties.

 

3.2          LIMITS OF RMR RESPONSIBILITY.  RMR assumes no responsibility other
than to render the services described herein in subparagraphs 2.1 and 5.2 in
good faith and shall not be responsible for any action of the Company in
following or declining to follow any advice or recommendation of RMR.

 

8

--------------------------------------------------------------------------------


 

3.3          THIRD PARTY COSTS.  Except to the extent expressly provided herein
to the contrary, all third party costs incurred in connection with actions to be
taken by the Company shall solely be the responsibility of the Company,
including, but not limited to, all legal, auditing, accounting, underwriting,
brokerage, investor communications, and listing, reporting and registration fees
or other costs of the SEC, any state or local governments, any national
securities exchange and the Financial Industry Regulatory Authority, Inc.

 

3.4          FIDELITY BOND.  RMR shall not be required to obtain or maintain a
fidelity bond in connection with the performance of its services hereunder.

 

Section 4.          TERM; TERMINATION.

 

4.1          TERM.  This Agreement shall continue in force and effect until
December 31, 2013, and shall be automatically renewed for successive one year
terms annually thereafter unless notice of non-renewal is given by the Company
or RMR before the end of the term.  It is expected that the terms and conditions
may be reviewed by the Independent Directors of the Compensation Committee of
the Board of Directors of the Company at least annually.

 

4.2          TERMINATION.  Notwithstanding any other provision of this Agreement
to the contrary, this Agreement, or any extension thereof, may be terminated: 
(a) by either party thereto upon sixty (60) days’ written notice to the other
party; and (b) by RMR upon five (5) business days’ written notice to the Company
if there is a Change of Control (as defined below) of the Company.  Any
termination of this Agreement by the Company pursuant to clause (a) of this
subparagraph 4.2 must be approved by a majority vote of the Independent
Directors of the Compensation Committee of the Board of Directors of the
Company.  Any termination of this Agreement by RMR pursuant to clause (a) or
(b) of this subparagraph 4.2 must be approved by a majority vote of the
directors of RMR.

 

4.3          CHANGE OF CONTROL.  For purposes of this Agreement, a “Change of
Control” shall mean:  (a) the acquisition by any person or entity, or two or
more persons or entities acting in concert, of beneficial ownership (such term,
for purposes of this subparagraph 4.3, having the meaning provided such term in
Rule 13d-3 under the Exchange Act) of 9.8% or more, or rights, options or
warrants to acquire 9.8% or more, or any combination thereof, of the outstanding
shares of common stock of the Company or other voting interests of the Company,
including voting proxies for such shares, or the power to direct the management
and policies of the Company, directly or indirectly (excluding RMR and its
affiliates and persons or entities that beneficially own 9.8% or more of the
Company’s outstanding shares of common stock as of immediately prior to the
execution and delivery of this Agreement by the parties hereto and excluding
persons or entities that have rights to acquire 9.8% or more of the Company’s
shares of common stock by virtue of their holding convertible notes of the
Company outstanding as of the date of this Agreement); (b) the merger or
consolidation of the Company with or into any other entity (other than the
merger or consolidation of any entity into the Company that does not result in a
Change in Control of the Company under clauses (a), (c), or (d) of this
definition); (c) any

 

9

--------------------------------------------------------------------------------


 

one or more sales or conveyances to any person or entity of all or any material
portion of the assets (including capital stock or other equity interests) or
business of the Company and its subsidiaries taken as a whole; or (d) the
cessation, for any reason, of the individuals who at the beginning of any 36
consecutive month period constituted the Board of Directors of the Company
(together with any new director whose election by the Board of Directors of the
Company or whose nomination for election by the shareholders of the Company was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of any such period or whose election or
nomination for election was previously so approved) to constitute a majority of
the Board of Directors of the Company then in office; provided, however, a
Change of Control shall not include the acquisition by any person or entity, or
two or more persons or entities acting in concert, of beneficial ownership of
9.8% or more, or rights, options or warrants to acquire 9.8% or more, or any
combination thereof, of the outstanding shares of common stock of the Company or
other voting interests of the Company if such acquisition is approved by the
Board of Directors of the Company in accordance with the Company’s
organizational documents and if such acquisition is otherwise in compliance with
applicable law.

 

4.4          ACTION UPON TERMINATION.  Except as provided in subparagraph 9.4,
from and after the effective date of any termination of this Agreement pursuant
to subparagraphs 4.1 or 4.2, RMR shall be entitled to no compensation for
services rendered hereunder for the pro rata remainder of the then current term
of this Agreement but shall be paid all compensation due for services performed
prior to the effective date of such termination, including, without limitation,
the then current year’s Fee through the date of termination, and the costs and
expenses, including, without limitation, the Expenses, incurred on or prior to
such effective date.  Upon the expiration or sooner termination of this
Agreement, RMR shall, as promptly as practicable, deliver to the Company all
property and documents of the Company then in its custody or possession.  This
subparagraph 4.4 shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in
Section 9, a termination shall be without further liability of either party to
the other for breach or violation of this Agreement prior to termination.

 

Section 5.          ADDITIONAL SERVICES; SENIOR EXECUTIVES.

 

5.1          COMMON MANAGEMENT.  The parties acknowledge and agree that certain
senior executives of the Company may be employees, officers or directors of both
the Company and RMR.  Each party shall be solely responsible for payment of
compensation to such senior executives for services rendered to or on behalf of
such party and the payment by the Company for services by senior executives who
are also senior executives of RMR shall be approved by majority vote of the
Independent Directors of the Compensation Committee of the Board of Directors of
the Company.

 

10

--------------------------------------------------------------------------------


 

5.2                               ADDITIONAL SERVICES.

 

(a)            To the extent requested by the Company, RMR shall make its
executive officers and directors who are not also senior executives of the
Company reasonably available to the Company for the provision of additional
services, including day-to-day activities enumerated in subparagraph 2.1. The
parties acknowledge and agree that no additional compensation shall be due and
payable for any additional services requested by the Company and provided by
executive officers and directors of RMR pursuant to this subparagraph 5.2(a).

 

(b)            If, and to the extent that, the Company shall request RMR to
render services on behalf of the Company other than those to be rendered by RMR
in accordance with Section 2 and subparagraph 5.2(a) of this Agreement, such
additional services shall be compensated separately on terms to be agreed upon
between RMR and the Company from time to time.

 

Section 6.                               PREVENTION OF PERFORMANCE.  RMR shall
not be determined to be in violation of this Agreement if it is prevented from
performing any Services hereunder for any reason beyond its reasonable control,
including, without limitation, acts of God, nature, or of public enemy, strikes,
or limitations of law, regulations or rules of the federal or of any state or
local government or of any agency thereof.

 

Section 7.                               COMPANY RESTRICTIONS.

 

7.1                               OWNERSHIP AND FINANCING LIMITATIONS.  At no
time during the term of this Agreement, may the Company or any of its
subsidiaries, directly or indirectly, make any investment in or finance
(including sale and leaseback transactions), or participate in the investment
and or financing of, any real estate property (collectively, the “Properties”)
of a type then owned or financed by CommonWealth REIT, Hospitality Properties
Trust, TravelCenters of America LLC, Government Properties Income Trust, Select
Income REIT or their respective subsidiaries, Senior Housing, or any other
publicly owned real estate investment trust, corporation or other entity that is
managed by RMR (a “Benefited Party”) unless in accordance with this subparagraph
7.1.  If the Company or any of its subsidiaries proposes to enter into any
transaction involving the investment in or financing of a Property otherwise
prohibited by this subparagraph 7.1 (“Proposed Transaction”), it shall provide
notice of the Proposed Transaction to the relevant Benefited Party describing
the Proposed Transaction in sufficient detail and offer the relevant Benefited
Party the right to invest in or finance the acquisition of the Property and
negotiate in good faith with the relevant Benefited Party.  If, after ten
(10) business days, the Company and the relevant Benefited Party have not
reached agreement on the terms of the investment or financing, the Company (or
any subsidiary of the Company) shall be free to invest in or finance such
Property itself or with others, free of the restrictions provided in the first
sentence of this subparagraph 7.1.

 

The Company agrees that irreparable damage would occur if any of the provisions
of this subparagraph 7.1 were not performed in accordance with their terms and
that RMR’s and the Benefited Parties’ remedy at law for the Company or its
subsidiaries’ breach of its obligations

 

11

--------------------------------------------------------------------------------


 

under this subparagraph 7.1 would be inadequate.  Upon any such breach, RMR or
the relevant Benefited Party shall be entitled (in addition to any other rights
or remedies it or they may have at law) to seek an injunction enjoining and
restraining the Company or such subsidiaries from continuing such breach.  The
Company agrees that the period of restriction and the geographical area of
restriction imposed upon the Company are fair and reasonable.  If the provisions
of this subparagraph 7.1 relating to the period or the area of restriction are
determined to exceed the maximum period or areas which a court having
jurisdiction over the matter would deem enforceable, such period or area shall,
for purposes of this Agreement, be deemed to be the maximum period or area which
such court determines valid and enforceable.

 

7.2                               ADDITIONAL COVENANTS.  In the event RMR shall
enter into a management arrangement or agreement with any other publicly owned
entity, other than the Benefited Parties, RMR shall provide the Company with
notice thereof.  The notice shall specify in reasonable detail the identity of
the entity, the types of properties owned or financed by such additional entity,
and such entity shall then be deemed and become a “Benefited Party” for all
purposes of this Agreement.

 

Section 8.                               RMR RESTRICTIONS.  Other than
activities or arrangements existing as of the date hereof or those consented to
by the Company, RMR shall not directly or indirectly provide any advice or
assistance to any business or enterprise that is competitive with the Company’s
business, including, but not limited to, any business or enterprise that manages
or operates senior apartments, congregate communities, assisted living
properties, independent living properties, nursing homes, rehabilitation
hospitals or other healthcare properties.  Subject to the immediately preceding
sentence, nothing herein shall prevent or restrict RMR from engaging in any
other activities or businesses or from providing management services to any
other person or entity.  In addition, nothing herein shall prevent any
shareholder or affiliate of RMR from engaging in any other business or from
rendering services of any kind to any other person or entity (including
competitive business activities).  For avoidance of doubt, nothing herein is
intended or shall be construed to prevent RMR from providing management services
to Senior Housing, including services to Senior Housing related to properties
owned or to be owned by Senior Housing which may be leased, operated or managed
by the Company or which may be leased, operated or managed by competitors of the
Company.

 

Section 9.                               INDEMNIFICATION; REMEDIES.

 

9.1                               BY THE COMPANY.  The Company shall indemnify,
defend and hold RMR, and its members, directors, officers, employees and agents
harmless from and against any and all damages, claims, losses, expenses, costs,
obligations and liabilities, including, without limiting the generality of the
foregoing, liabilities for all reasonable attorneys’, accountants’ and experts’
fees and expenses incurred (collectively, “Losses and Expenses”) or suffered by
them by reason of or arising out of the course of performing the Services and
any duties on behalf of the Company and its subsidiaries as prescribed hereby,
except for matters covered by subparagraph 9.2 hereof.

 

12

--------------------------------------------------------------------------------


 

9.2                               BY RMR.  RMR shall indemnify, defend and hold
the Company and its subsidiaries and their respective directors, trustees,
officers, employees and agents harmless from and against Losses and Expenses
suffered by them by reason of or arising out of any willful bad faith or gross
negligence in the performance of any obligation or agreement of RMR herein.  Any
dispute, claim or controversy between the Company and RMR as to whether RMR
acted with willful bad faith or gross negligence in the performance of any
obligation or agreement of RMR herein shall be arbitrated in accordance with
Section 14, except that, notwithstanding anything to the contrary in Section 14,
the costs and expenses of the prevailing party to such arbitration shall be paid
by the non-prevailing party to such arbitration.

 

9.3                               COMPANY REMEDIES.  Except as otherwise
provided in subparagraph 9.2 hereof, RMR does not assume any responsibility
under this Agreement other than to render the Services called for under this
Agreement in good faith.  Except as otherwise provided in subparagraph 9.2
hereof, the Company’s remedy on account of the failure of RMR to render the
Services as and when required hereunder shall be to terminate this Agreement;
provided however, that if RMR acts with willful bad faith or gross negligence,
the Company’s remedy shall be to procure services elsewhere and to charge RMR
the difference between the reasonable increased cost, if any, to procure new
services, and the Fee, pro-rated, that would have been payable to RMR had RMR
performed such Services under this Agreement.

 

9.4                               RMR REMEDIES.  Except as otherwise provided in
subparagraph 9.1, the Company does not assume any responsibility under this
Agreement other than to pay the Fee, Expenses and other fees and compensation
payable by the Company to RMR, including, without limitation, pursuant to
subparagraphs 2.5 and 2.6, and satisfy the other obligations imposed upon it
hereunder, in each case, in accordance with the terms of this Agreement.  Except
as otherwise provided in subparagraph 9.1, RMR’s sole remedy on account of the
failure of the Company to satisfy its obligations in accordance with the terms
of this Agreement shall be to terminate this Agreement and receive the Fee
payable for the then remaining term of this Agreement and any other amounts then
owing to RMR by the Company.

 

Section 10.                        SELF-DEALING.  Neither RMR nor any affiliate
of RMR shall, directly or indirectly, sell any property or assets to the Company
or purchase any property or assets from the Company, lease any property from the
Company or borrow any money from the Company, except as approved by a majority
of the Independent Directors of the Company.  In addition, except as otherwise
provided in Section 2 hereof or except as approved by a majority of the
Independent Directors of the Company, neither RMR nor any affiliate of RMR shall
receive any commission or other remuneration, directly or indirectly, in
connection with the activities of the Company or any joint venture or
partnership in which the Company is a party.  The foregoing prohibitions shall
not apply to:  (a) the lease of facilities or office space by the Company from
RMR or its affiliates; or (b) RMR’s or its affiliates’ provision of services to
Affiliates Insurance Company (“AIC”) or RMR’s participation in AIC, including,
without limitation, as a shareholder of AIC or as a policy holder of insurance
policies issued by AIC or its third party agents in furtherance of AIC’s
business.  Except for compensation received by RMR pursuant to Section 2 hereof,
all commissions or other remuneration proposed to be received by RMR or an
affiliate of

 

13

--------------------------------------------------------------------------------


 

RMR and not approved by a majority of the Independent Directors of the Company
shall be promptly reported to the Company for its consideration.

 

Section 11.                        RELATIONSHIP OF THE PARTIES.

 

11.1                        NO PARTNERSHIP OR JOINT VENTURE.  The parties are
not partners or joint venturers with each other and neither the terms of this
Agreement nor the fact that the Company and RMR and their respective affiliates
have joint interests in any one or more investments, ownership or other
interests in any one or more entities, have common directors, officers or
employees or have tenancy relationships shall be construed so as to make them
partners or joint venturers or impose any liability as such on either of them.

 

11.2                        CONFLICTS OF INTEREST.  The Company acknowledges and
agrees that RMR has certain interests that may be divergent from those of the
Company, including, without limitation, (a) the Company is a tenant of an
affiliate of RMR pursuant to a lease agreement relating to office space, (b) the
Company and its subsidiaries lease and/or manage all or substantially all of
their facilities pursuant to agreements with Senior Housing and may enter into
additional leases, management agreements or other transactions with Senior
Housing, (c) RMR provides management services to Senior Housing pursuant to
management agreements, and (d) RMR provides certain services to AIC.  The
parties agree that these relationships shall not affect either party’s rights
and obligations under this Agreement; provided, however, the Company
acknowledges and agrees that whenever any conflicts of interest arise resulting
from the relationships described in this subparagraph 11.2 or any such
relationship as may arise or be present in the future by and between the Company
and any of RMR, affiliates of RMR or any publicly owned entity with whom RMR has
a relationship or contract:  (i) RMR will act on its own behalf and on behalf of
Senior Housing or such entity and not on the Company’s behalf; and (ii) the
Company shall make its own decisions and require and obtain the advice and
assistance of independent third parties at its own cost, as it may deem
necessary.

 

Section 12.                        RECORDS.  RMR shall maintain appropriate
books and records relating to Services performed pursuant to this Agreement,
which books and records shall be available for inspection by representatives of
the Company upon reasonable notice during ordinary business hours.

 

Section 13.                        ASSIGNMENT.  Neither party may assign this
Agreement or its rights hereunder or delegate its duties hereunder without the
written consent of the other party, except in the case of an assignment or
delegation by RMR to a corporation, partnership, limited liability company,
association, trust, or other successor entity which may take over the property
and carry on the affairs of RMR and which remains under the control of one or
more persons who controlled the operations of RMR immediately prior to such
assignment or delegation.

 

14

--------------------------------------------------------------------------------


 

Section 14.                        ARBITRATION.

 

14.1                        PROCEDURES FOR ARBITRATION OF DISPUTES.  Any
disputes, claims or controversies between the parties (a) arising out of or
relating to this Agreement or the provision of services by RMR pursuant to this
Agreement, or (b) brought by or on behalf of any shareholder of the Company
(which, for purposes of this Section 14, shall mean any shareholder of record or
any beneficial owner of shares of the Company, or any former shareholder of
record or beneficial owner of shares of the Company), either on his, her or its
own behalf, on behalf of the Company or on behalf of any series or class of
shares of the Company or shareholders of the Company against the Company or any
director, officer, manager (including RMR or its successor), agent or employee
of the Company, including disputes, claims or controversies relating to the
meaning, interpretation, effect, validity, performance or enforcement of this
Agreement, including this arbitration agreement, or the charter or Bylaws of the
Company (all of which are referred to as “Disputes”), or relating in any way to
such a Dispute or Disputes shall, on the demand of any party to such Dispute be
resolved through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as those Rules may be modified in this Section 14. For
the avoidance of doubt, and not as a limitation, Disputes are intended to
include derivative actions against directors, officers or managers of the
Company and class actions by a shareholder against those individuals or entities
and the Company. For the avoidance of doubt, a Dispute shall include a Dispute
made derivatively on behalf of one party against another party.

 

14.2                        ARBITRATORS.  There shall be three arbitrators. If
there are only two parties to the Dispute, each party shall select one
arbitrator within 15 days after receipt of a demand for arbitration. Such
arbitrators may be affiliated or interested persons of such parties. If there
are more than two parties to the Dispute, all claimants, on the one hand, and
all respondents, on the other hand, shall each select, by the vote of a majority
of the claimants or the respondents, as the case may be, one arbitrator within
15 days after receipt of a demand for arbitration. Such arbitrators may be
affiliated or interested persons of the claimants or the respondents, as the
case may be. If either a claimant (or all claimants) or a respondent (or all
respondents) fail to timely select an arbitrator then the party (or parties) who
has selected an arbitrator may request the AAA to provide a list of three
proposed arbitrators in accordance with the Rules (each of whom shall be
neutral, impartial and unaffiliated with any party) and the party (or parties)
that failed to timely appoint an arbitrator shall have ten days from the date
the AAA provides such list to select one of the three arbitrators proposed by
AAA. If such party (or parties) fail to select such arbitrator by such time, the
party (or parties) who have appointed the first arbitrator shall then have ten
days to select one of the three arbitrators proposed by AAA to be the second
arbitrator; and, if he/they should fail to select such arbitrator by such time,
the AAA shall select, within 15 days thereafter, one of the three arbitrators it
had proposed as the second arbitrator. The two arbitrators so appointed shall
jointly appoint the third and presiding arbitrator (who shall be neutral,
impartial and unaffiliated with any party) within 15 days of the appointment of
the second arbitrator. If the third arbitrator has not been appointed within the
time limit specified herein, then the AAA shall provide a list of proposed
arbitrators in accordance with the Rules, and the arbitrator shall be appointed
by the AAA in accordance with a listing, striking and ranking procedure, with
each party having a limited number of strikes, excluding strikes for cause.

 

15

--------------------------------------------------------------------------------


 

14.3                        PLACE OF ARBITRATION.  The place of arbitration
shall be Boston, Massachusetts unless otherwise agreed by the parties.

 

14.4                        DISCOVERY.  There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.

 

14.5                        AWARDS.  In rendering an award or decision (the
“Award”), the arbitrators shall be required to follow the laws of The
Commonwealth of Massachusetts.  Any arbitration proceedings or Award rendered
hereunder and the validity, effect and interpretation of this arbitration
agreement shall be governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. 
The Award shall be in writing and may, but shall not be required to, briefly
state the findings of fact and conclusions of law on which it is based.

 

14.6                        COSTS AND EXPENSES.  Except as provided in
subparagraph 9.2 and to the extent otherwise agreed by the parties, each party
involved in a Dispute shall bear its own costs and expenses (including
attorneys’ fees), and the arbitrators shall not render an award that would
include shifting of any such costs or expenses (including attorneys’ fees) or,
in a derivative case or class action, award any portion of the Company’s award
to the claimant or the claimant’s attorneys.  Except as provided in subparagraph
9.2 and to the extent otherwise agreed by the parties, each party (or, if there
are more than two parties to the Dispute, all claimants, on the one hand, and
all respondents, on the other hand, respectively) shall bear the costs and
expenses of its (or their) selected arbitrator and the parties (or, if there are
more than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third appointed arbitrator.

 

14.7                        FINAL AND BINDING.  An Award shall be final and
binding upon the parties thereto and shall be the sole and exclusive remedy
between such parties relating to the Dispute, including any claims,
counterclaims, issues or accounting presented to the arbitrators.  Judgment upon
the Award may be entered in any court having jurisdiction.  To the fullest
extent permitted by law, no application or appeal to any court of competent
jurisdiction may be made in connection with any question of law arising in the
course of arbitration or with respect to any award made except for actions
relating to enforcement of this agreement to arbitrate or any arbitral award
issued hereunder and except for actions seeking interim or other provisional
relief in aid of arbitration proceedings in any court of competent jurisdiction.

 

14.8                        PAYMENT OF AWARDS.  Any monetary award shall be made
and payable in U.S. dollars free of any tax, deduction or offset.  Each party
against which the Award assesses a monetary obligation shall pay that obligation
on or before the 30th day following the date of the Award or such other date as
the Award may provide.

 

14.9                        BENEFICIARY.  This Section 14 is intended to benefit
and be enforceable by the shareholders, directors, officers, managers (including
RMR or its successor),

 

16

--------------------------------------------------------------------------------


 

agents or employees of the Company and the Company and shall be binding on the
shareholders of the Company and the Company, as applicable, and shall be in
addition to, and not in substitution for, any other rights to indemnification or
contribution that such individuals or entities may have by contract or
otherwise.

 

Section 15.                        CONSENT TO JURISDICTION AND FORUM.  This
Section 15 is subject to, and shall not in any way limit the application of,
Section 14 or the mandatory arbitration requirements of subparagraph 9.2; in
case of any conflict between this Section 15 and Section 14 or subparagraph 9.2,
Section 14 or subparagraph 9.2, as applicable, shall govern.  The exclusive
jurisdiction and venue in any action brought by any party hereto pursuant to
this Agreement shall lie in any federal or state court located in Boston,
Massachusetts.  By execution and delivery of this Agreement, each party hereto
irrevocably submits to the jurisdiction of such courts for itself and in respect
of its property with respect to such action.  The parties irrevocably agree that
venue would be proper in such court, and hereby waive any objection that such
court is an improper or inconvenient forum for the resolution of such action. 
The parties further agree and consent to the service of any process required by
any such court by delivery of a copy thereof in accordance with Section 16 and
that any such delivery shall constitute valid and lawful service of process
against it, without necessity for service by any other means provided by statute
or rule of court.

 

Section 16.                        NOTICES.  Any notice, report or other
communication required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given:  when delivered in person; upon
confirmation of receipt when transmitted by facsimile transmission; on the next
business day if transmitted by a nationally recognized overnight courier; or on
the third business day following mailing by first class mail, postage prepaid;
in each case as follows (or at such other United States address or facsimile
number for a party as shall be specified by like notice):

 

If to the Company, to:

 

Five Star Quality Care, Inc.
400 Centre Street
Newton, Massachusetts 02458
Attn:  President
Facsimile No.:  (617) 796-8385

 

If to RMR, to:

 

Reit Management & Research LLC
255 Washington Street
Newton, Massachusetts 02458
Attn:  President
Facsimile No.:  (617) 928-1305

 

17

--------------------------------------------------------------------------------


 

Section 17.                        ENTIRE AGREEMENT; WAIVER.  This Agreement
constitutes and sets forth the entire agreement and understanding of the parties
pertaining to the subject matter hereof, and no prior or contemporaneous written
or oral agreements, understandings, undertakings, negotiations, promises,
discussions, warranties or covenants not specifically referred to or contained
herein or attached hereto shall be valid and enforceable.  No waiver of this
Agreement or any provision of this Agreement shall be binding unless executed in
writing by the party to be bound thereby.  No waiver of any of the provisions of
this Agreement shall be deemed, or shall constitute, a waiver of any other
provision hereof (whether or not similar), nor shall any such waiver constitute
a continuing waiver unless otherwise expressly provided.

 

Section 18.                        BINDING EFFECT.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and each of
their respective successors and permitted assigns.

 

Section 19.                        SEVERABILITY.  If any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired,
unless the provisions held invalid, illegal or unenforceable shall substantially
impair the benefits of the remaining provisions hereof.

 

Section 20.                        COUNTERPARTS.  This Agreement may be executed
in separate counterparts, each of which shall be deemed an original, but both of
which taken together shall be considered one and the same instrument.

 

Section 21.                        AMENDMENTS.  The Agreement shall not be
amended, changed, modified, terminated, or discharged in whole or in part except
by an instrument in writing signed by each of the parties hereto, or by their
respective successors or assigns, or otherwise as provided herein.

 

Section 22.                        THIRD PARTY BENEFICIARIES.  Except as
otherwise provided in subparagraph 14.9, no person or entity other than the
parties hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

 

Section 23.                        GOVERNING LAW.  This Agreement shall be
interpreted, construed, applied and enforced in accordance with the laws of The
Commonwealth of Massachusetts applicable to contracts between residents of
Massachusetts which are to be performed entirely within Massachusetts.

 

Section 24.                        INTERPRETATION.  The Company and RMR agree
and covenant to construe the provisions of and give effect to this Agreement in
such a manner to enable Senior Housing to continue to comply with its real
estate investment trust qualification requirements under applicable tax laws.

 

18

--------------------------------------------------------------------------------


 

Section 25.                        CAPTIONS.  The headings and titles of the
various sections and paragraphs of this Agreement are inserted merely for the
purpose of convenience, and do not expressly or by implication limit, define,
extend or affect the meaning or interpretation of this Agreement or the specific
terms or text of the section or paragraph so designated.

 

Section 26.                        SURVIVAL.  The provisions of subparagraph
2.1(m) (relating to the Company’s obligation to indemnify RMR for costs and
liabilities incurred by RMR arising out of any misstatements or omissions in the
Company’s offering documents or SEC filings and the Company’s absence of
liability for any such costs or liabilities), 3.2, 3.3 and 4.4 and Sections 9,
14, 15, 16, 22, 23 and 24 of this Agreement and this Section 26 shall survive
the termination hereof.

 

Section 27.                        EQUAL EMPLOYMENT OPPORTUNITY EMPLOYER.  RMR
is an equal employment opportunity employer and complies with all applicable
state and federal laws to provide a work environment free from discrimination
and without regard to race, color, sex, sexual orientation, national origin,
ancestry, religion, creed, physical or mental disability, age, marital status,
veteran’s status or any other basis protected by applicable laws.

 

[Signature page to follow.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Business Management and Shared Services Agreement under seal as of the date
first above written.

 

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Name:  Bruce J. Mackey Jr.

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name:  Adam D. Portnoy

 

 

Title:  President and Chief Executive Officer

 

--------------------------------------------------------------------------------